United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1510
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Scottie O'Neal McDuffie

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: November 6, 2017
                            Filed: November 9, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Scottie O’Neal McDuffie pled guilty to one count of producing child
pornography, in violation of 18 U.S.C. § 2251(a) and (e), and two counts of
possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).
In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel challenges
the application of certain Sentencing Guidelines provisions. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       The district court1 sentenced McDuffie to an aggregate prison term of 480
months. McDuffie challenges, as a matter of plain error, the application of a five-
level increase to his offense level for a pattern of activity involving prohibited sexual
conduct in combination with a multiple-victim increase. This court concludes that his
substantial rights were not affected. See Fed. R. Crim. P. 52(b) (plain error that
affects substantial rights may be considered even though it was not brought to the
court’s attention); United States v. Peck, 496 F.3d 885, 890-91 (8th Cir. 2007)
(finding an increase for multiple victims and an increase under U.S.S.G.§ 4B1.5 for
a pattern of prohibited sexual activity does not result in double counting). McDuffie
also raises a preserved challenge to the district court’s application of a four-level
increase for material involving sadistic or masochistic depictions. This court has
previously rejected this challenge under circumstances similar to those presented in
this case. See United States v. Belflower, 390 F.3d 560, 561-62 (8th Cir. 2004).

      Following independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), this court finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-